Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see arguments filed 03/29/21, with respect to the amendments made to claims have been fully considered and are persuasive.  The 102/103 of claims #1-20 has been withdrawn. However, the Examiner maintains the Double Patenting rejection also presented in the recent Non-Final rejection. For this reason, this action has been made final.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims #1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Lee et al., (U.S. Patent No. U.S. 10,109,467), hereinafter referred to as "Lee". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #1 of the instant application.
Claim #2 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #16 of U.S. Patent No. 10,109,467, which discloses, a method of forming an integrated circuit device, comprising: forming a first hard mask layer over a substrate;  forming a second hard mask layer over the first hard mask layer;  patterning the second hard mask layer to form islands;  and performing a self-aligned double-patterning of the first hard mask layer using the patterned second hard mask layer, wherein the self-aligned double-patterning comprises etching the first hard mask layer according to a sacrificial mask and according to the islands, which extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask, to form line-shaped openings in the first hard mask layer, and wherein the islands mask termini of the line-shaped openings. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #16, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #2 of the instant application.
Claim #3 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable claim #16 of U.S. Patent No. 10,109,467, which discloses, a method of forming an integrated circuit device, comprising: forming a first hard mask layer over a substrate;  forming a second hard mask layer over the first hard mask layer;  patterning the second hard mask layer to form islands;  and performing a self-aligned double-patterning of the first hard mask layer using the patterned second hard mask layer, wherein the self-aligned double-claim #16, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #3 of the instant application.
Claim #4 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #4 of the instant application.
Claim #5 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable claim #16 of U.S. Patent No. 10,109,467, which discloses, a method of forming an integrated circuit device, comprising: forming a first hard mask layer over a substrate;  forming a second hard mask layer over the first hard mask layer;  patterning the second hard mask layer to form islands;  and performing a self-aligned double-patterning of the first hard mask layer using the patterned second hard mask layer, wherein the self-aligned double-patterning comprises etching the first hard mask layer according to a sacrificial mask and according to the islands, which extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask, to form line-shaped openings in the first hard mask layer, and wherein the islands mask termini of the line-shaped openings. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been claim #16, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #5 of the instant application.
Claim #6 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable claim #16 of U.S. Patent No. 10,109,467, which discloses, a method of forming an integrated circuit device, comprising: forming a first hard mask layer over a substrate;  forming a second hard mask layer over the first hard mask layer;  patterning the second hard mask layer to form islands;  and performing a self-aligned double-patterning of the first hard mask layer using the patterned second hard mask layer, wherein the self-aligned double-patterning comprises etching the first hard mask layer according to a sacrificial mask and according to the islands, which extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask, to form line-shaped openings in the first hard mask layer, and wherein the islands mask termini of the line-shaped openings. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #16, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #6 of the instant application.
Claim #6 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #6 of the instant application.
Claim #7 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #7 of the instant application.
Claim #8 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #8 of the instant application.
Claim #9 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #9 of the instant application.
Claim #10 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #10 of the instant application.
Claim #11 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1-3 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask, wherein patterning the second mask layer, comprises forming a first photoresist layer over the second mask layer;  and etching the second mask layer according to the first photoresist layer, further comprising: forming a first sacrificial hard mask layer after patterning the second mask layer, wherein the first sacrificial hard mask layer is over the first mask layer and laterally surrounds the cut regions;  forming a second sacrificial hard mask layer over claim #1-3, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #11 of the instant application.
Claim #12 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #2 of U.S. Patent No. 10,109,467, which discloses, wherein patterning the second mask layer, comprises forming a first photoresist layer over the second mask layer; and etching the second mask layer according to the first photoresist layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #2, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #12 of the instant application.
Claim #13 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 and 3 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask and further comprising: forming a first sacrificial hard mask layer after patterning the second mask layer, wherein the first sacrificial hard mask layer is over the first mask layer and laterally surrounds the cut regions;  forming a second sacrificial hard mask layer over the first sacrificial hard mask layer;  and patterning the second sacrificial hard mask layer to form the mandrel. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1 and 3, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #13 of the instant application.
Claim #14 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #14 of the instant application.
Claim #15 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #15 of the instant application.


// 

Claims #16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims #1-20 of Lee et al., (U.S. Patent No. U.S. 10,109,467), hereinafter referred to as "Lee" as shown in claim #1 and in further view claims #1-20 of Lee et al., (U.S. Patent No. U.S. 10,651,047), hereinafter referred to as "Lee (2)". Although the claims at issue are not identical, they are not patentably distinct from each other because;

Claim #16 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467 as modified by claim #1 of U.S. Patent No. 10,651,047, with  which discloses, method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer; patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning; forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claim #1 method of U.S. Patent No. 10,109,467 as modified by claim #1 of U.S. Patent No 10,651,047, produces the same semiconductor structure as the method claimed in claim #16 of the instant application.
Claim #17 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #17 of the instant application.

Claim #18 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467, which discloses, a  method of forming an integrated circuit, comprising: forming a first mask layer over a substrate and a second mask layer over the first mask layer;  patterning the second mask layer to form cut regions, wherein the cut regions comprise a part of the second mask layer remaining after patterning;  forming a mandrel directly over the first mask layer after patterning the second mask layer;  etching the first mask layer according to a sacrificial mask formed using the mandrel and according to the cut regions to form a patterned first mask, wherein the cut regions extend from within the sacrificial mask to laterally past sidewalls of the sacrificial mask;  and processing the substrate according to the patterned first mask. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #1, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #18 of the instant application.


Claim #19 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #1 of U.S. Patent No. 10,109,467 as modified by claim #1 of U.S. Patent No. 10,651,047, which discloses, a substrate;  a first hard mask layer over the substrate;  an island of a second hard mask layer arranged on the first hard mask layer and set back from sidewalls of the first hard mask layer;  a sacrificial mask disposed over the island of the second hard mask layer and having sidewalls that define an opening exposing upper surfaces of the first hard mask layer and the island of the second hard mask layer, wherein the island of the second hard mask layer extends from below the sacrificial mask to laterally past the sidewalls of the sacrificial mask;  and spacers disposed over the sacrificial mask, the spacers respectively having a first outer sidewall that is directly over the upper surface of the island of the second hard mask layer. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to claim #1, of U.S. Patent No. 10,651,047, produces the same semiconductor structure as that in claim #19 of the instant application.

Claim #20 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim #3 of U.S. Patent No. 10,109,467, which discloses, further comprising: forming a first sacrificial hard mask layer after patterning the second mask layer, wherein the first sacrificial hard mask layer is over the first mask layer and laterally surrounds the cut regions;  forming a second sacrificial hard mask layer over the first sacrificial hard mask layer;  and patterning the second sacrificial hard mask layer to form the mandrel. Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one ordinarily skilled in the art to understand that the claimed method of claim #3, of U.S. Patent No. 10,109,467, produces the same semiconductor structure as that in claim #20 of the instant application.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service .

/Andre’ Stevenson Sr./
Art Unit 2816
05/09/2021

/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816